Citation Nr: 0514182	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  03-07 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hepatitis C infection.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from December 1972 to 
June 1973.

This matter initially came before the Board of Veterans' 
Appeals from a May 2002 rating decision from the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

When the veteran's case was before the Board in February 2004 
it was remanded for additional development of the record.  It 
was returned to the Board in May 2005 for appellate 
consideration.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claim have been 
obtained.

2.  The veteran is not shown to have manifested hepatitis C 
in service or for many years thereafter.

3.  The currently demonstrated hepatitis C is not due to any 
exposure or event during the veteran's active military 
service.


CONCLUSION OF LAW

Hepatitis C infection is not due to disease or injury that 
was incurred in or aggravated by active duty.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in 
February 2002, after the enactment of the VCAA.  The RO, via 
letter in February 2002, informed the veteran of the evidence 
necessary to substantiate his claim.  A Statement of the 
Case, issued in January 2003, provided notice to the veteran 
of the evidence necessary to support his claim of entitlement 
to service connection for a low back disability.  A 
supplemental statement of the case dated in September 2004 
also provided notice to the veteran of the evidence of record 
regarding his claim and why this evidence was insufficient to 
award the benefit sought.  Finally, a letter dated in April 
2004 also instructed veteran regarding the evidence necessary 
to substantiate his claim and requested that he identify 
evidence supportive of the claim.  

The Board's February 2004 remand also provided guidance 
pertaining to the evidence and information necessary to 
substantiate the claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent treatment records have been obtained, 
and the veteran has undergone VA examinations of his claimed 
disability.  Records from the Social Security Administration 
have also been associated with the claims folders.  The 
veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Factual Background

The veteran's DD Form 214 reveals that he served less than 6 
months of military service, and had no overseas service.

At the time of the veteran's enlistment physical examination 
in November 1972, he was noted to have tattoos on his left 
arm and the left side of his chest.  Service medical records 
indicate that in May 1973, the veteran was treated for 
gonococcal urethritis.  He reported sexual contact five days 
prior to seeking medical attention.  The record reflects that 
in February 1973, he was found to have a compression fracture 
at T11-12.  The record reflects that no procedures requiring 
blood transfusions were performed in service.  On discharge 
physical examination, tattoos to the arm and chest were 
noted.  These records are negative for any diagnosis, 
complaint or abnormal finding pertaining to the veteran's 
liver.

A July 1993 letter to the veteran's private physician from 
R.F.J., M.D. indicates that he saw the veteran following 
abnormal liver function studies.  He expressed that the 
veteran might have some type of underlying liver abnormality, 
and suggested that he be seen by a liver specialist.

In October 1993, R.B.K., M.D., Chief, Liver Service at The 
Ohio State University Department of Internal Medicine, 
indicated that the veteran had been seen in August 1993 with 
a diagnosis of chronic hepatitis C and recent alcohol abuse.  
He noted that although the veteran had quit drinking in 
January 1993, he had previously consumed at least one 12-pack 
per week and a fifth of liquor per month.  The veteran had 
denied jaundice and blood transfusions, but admitted to 
intravenous drug use in the 1970s.  Dr. R.B.K. suggested that 
since liver function tests were persistently abnormal, the 
veteran should undergo a liver biopsy.  He noted that he had 
discussed with the veteran the necessity to abstain from 
alcohol.

A diagnosis of hepatitis C is listed in an October 1993 
treatment note by F.G.F., M.D., the veteran's private 
physician.  The physician indicated that a liver biopsy was 
necessary.  An August 1994 treatment note indicates diagnoses 
of hepatitis C, early cirrhosis and fatty liver.  The 
physician impressed upon the veteran that he must stop 
drinking alcohol.  

Social Security Administration (SSA) records reflect that the 
veteran was found to be disabled effective in October 1991.  
Throughout the medical records associated with the SSA 
disability determination reveal that the veteran was a 
chronic alcohol abuser.  In 1982, he underwent surgery for 
resection of a neurofibromatotic lesion from the sciatic 
nerve.  The operative report also noted scars from similar 
procedures performed in the past.  During a 1994 
psychological evaluation he stated that he had undergone 
surgery for hemorrhoids in the late 1980's.  

Records from Cabell Huntington Hospital indicate that in 
January 1997 the veteran was in a four-wheeler accident and 
sustained a closed head wound.  He underwent surgery for 
evacuation of epidural and subdural hematoma.

The veteran submitted his claim of entitlement to service 
connection for hepatitis C in February 2002.  He contended 
that he had contracted the infection as a result of 
injections from air guns.

In a March 2002 statement, the veteran indicated that he had 
been diagnosed with hepatitis C at the Huntington VA Medical 
Center (VAMC).  He related that his physician there had told 
him that he should be tested because he had received shots 
via an air gun and those types of shots were not clean.  He 
stated that he was told of his diagnosis in January 2002.  He 
indicated that he had given himself tattoos, but only with 
his own needles.  

A VA examination was conducted in April 2002.  The veteran 
reported that he had been given a diagnosis of hepatitis C 
early that year, and related his belief that the infection 
came from air gun injections.  He reported that he served in 
Vietnam.  He denied intravenous drug use or sexual activity.  
The examiner noted, however, that the veteran had been 
treated for venereal disease during service.  The assessment 
was hepatitis C.  The examiner noted that there was no study, 
data or documentation regarding air gun injections and their 
relationship to hepatitis C.  She indicated that other 
etiology must be looked into.

An additional VA examination was carried out in July 2004.  
The veteran indicated that he had joined the military in 
order to avoid incarceration.  The examiner noted that the 
veteran's diagnosis with hepatitis C occurred in 1993, but 
that the veteran reported initial diagnosis in 2001.  He 
denied organ transplants, though he did report a blood 
transfusion in 1997 subsequent to a severe head injury.  He 
denied having been on hemodialysis.  The examiner noted that 
the veteran had multiple tattoos, indicating that there were 
13 grouped together.  The veteran stated that he had some 
prior to military service, but that most were done during a 
period of incarceration from 1974 to 1978.  He indicated that 
a friend applied his tattoos and was careful to use separate 
needles and bottles of ink.  He specifically denied 
intravenous drug and intranasal cocaine use.  He stated that 
he had used marijuana in the past, but not for the previous 
30 years.  However, the examiner noted that a VA treatment 
record reflected a positive marijuana screen in 2003.  He 
also noted that the an October 1993 letter from Dr. R.B.K. 
reflected the veteran's report of intravenous drug use during 
the 1970s.  The veteran denied occupational blood exposure 
and any percutaneous blood exposure other than air gun 
injections.  He admitted to engaging in high-risk sexual 
activity during his military service, noting that in April 
and May 1973 he did spend time with three different 
prostitutes, after which he was treated for gonorrhea.  The 
veteran also indicated that he had indulged in alcohol from 
1971 to 1997 but that he did not consider himself a heavy 
drinker.  The examiner pointed out that there was no evidence 
of hepatitis in the veteran's service medical records.  The 
diagnosis was chronic hepatitis C with resultant cirrhosis 
and abdominal varices.  The examiner noted that with chronic 
hepatitis C, the risk factors from the veteran's history and 
the evaluation of his claims folder in descending order of 
likelihood were, in descending order, intravenous drug use, 
repeated tattooing, high risk sexual acts, and use of air 
guns during military service.  He indicated that the most 
likely cause, since blood-to-blood contact is the primary 
method of transfer, was intravenous drug use.  He stated that 
such a factor outweighed other possible causes of hepatitis 
significantly.  Thus, he concluded that there was no incident 
during the veteran's military service that was likely to be a 
cause for the veteran's hepatitis C, and that the intravenous 
drug use reported to the liver specialist in 1993 was the 
likely cause of the veteran's hepatitis C and all of the 
sequelae thereof.

In an October 2004 statement, the veteran denied having used 
intravenous drugs.  He denied having abused alcohol, and 
stated that the needles and ink used for tattoos were his and 
no other person used them.  

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

On review of the evidence of record, the Board concludes that 
service connection for hepatitis C is not warranted.  In this 
regard the Board notes that the July 2004 VA examiner, upon 
very careful review of the veteran's claims folder and 
comprehensive examination, concluded that there was no 
incident during the veteran's military service that was 
likely to be a cause for his hepatitis C.  Rather, the 
examiner pointed to the veteran's reported intravenous drug 
use and repeated tattooing as causes.  He supported his 
conclusion, indicating that intravenous drug use was the most 
likely cause since blood-to-blood contact was the primary 
method of transfer of hepatitis C.

The evidence of a nexus between the veteran's hepatitis C and 
his military service is limited to the veteran's own 
statements.  While the veteran is competent to attest to 
matters susceptible to lay observation, he is not competent 
to provide an opinion concerning matters requiring medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the veteran's lay opinion concerning the 
etiology of his hepatitis C is of no evidentiary value.

Accordingly, viewing the evidentiary record in its entirety, 
the Board finds that the preponderance of evidence is against 
the veteran's claim of service connection for hepatitis C.


ORDER

Entitlement to service connection for hepatitis C is denied.



	                        
____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


